5 Ill. App. 3d 357 (1972)
283 N.E.2d 294
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
v.
JOHN H. KING, Defendant-Appellee.
No. 71-182.
Illinois Appellate Court  Second District.
May 16, 1972.
*358 William V. Hopf, State's Attorney, of Wheaton, (Ralph J. Gust, Jr., and Robert K. Kilander, Assistant State's Attorneys, of counsel,) for the People.
Keith E. Roberts and Donovan, Dichtl, Atten, Mountcastle & Roberts, both of Wheaton, for appellee.
Abstract of Decision.
Judgment affirmed.